Citation Nr: 0503011	
Decision Date: 02/07/05    Archive Date: 02/15/05	

DOCKET NO.  98-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability. 

2.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board remanded the appeal in December 1999 and October 
2003.  


FINDINGS OF FACT

1.  The veteran does not have cervical spine disability, to 
include cervical degenerative disc disease and spondylosis, 
postoperative times three with C3 through C7 fusion, that is 
related to active service.

2.  The veteran does not have lumbar spine disability, to 
include lumbar strain, that is related to active service.


CONCLUSIONS OF LAW

1.  A cervical spine disability, to include cervical 
degenerative disc disease and spondylosis, postoperative 
times three with C3 through C7 fusion, was not incurred in or 
aggravated during active service and a service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2004).

2.  A lumbar spine disability, to include lumbar strain, was 
not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service medical records are silent for complaint, finding, or 
treatment with respect to any lumbar spine disability.  An 
April 1958 service medical record reflects that the veteran 
complained of persistent pain in the back of his neck for the 
prior seven months.  The veteran was treated with heat and 
gentle massage, followed by traction.  Remaining service 
medical records are silent for complaint, finding, or 
treatment with respect to the veteran's cervical spine.  The 
report of his June 1958 service separation examination 
reflects that his spine and neck were normal.  

U.S. Public Health Service Hospital records, dated from 
October through December 1979, reflect that the veteran was 
hospitalized with complaints relating to back and neck pain 
following a work-related fall in May 1979.  The veteran 
underwent cervical spine surgery in February 1980, March 
1981, and March 1985.  March 1985 private hospital records 
reflect that the veteran was admitted after an approximate 
five-year history of neck and back pain following an on-the-
job injury in 1979.

October 1995 private treatment records reflect that the 
veteran was seen with complaints of back and neck pain that 
he had had since the 1980's.  X-rays revealed extensive 
postoperative changes, degenerative disc change, and 
arthritic changes in the cervical spine.

The report of a February 1998 VA orthopedic examination 
reflects that the veteran reported that he originally injured 
his back while serving on a tugboat during active service.  
He did not recollect the details of the injury, but recalled 
having significant upper as well as lower back pain.  After 
discharge he was injured secondary to his vehicle being rear-
ended by another in February 1959.  In 1979 he was injured 
secondary to a fall while serving on a merchant marine ship.  
X-rays of the lumbar spine were normal.  X-rays of the 
cervical spine revealed extensive degenerative and 
postoperative changes.  

The report of a June 2004 VA orthopedic examination reflects 
that the examiner reviewed the veteran's complete claims file 
and conducted an extensive examination.  The diagnoses were 
cervical degenerative disc disease and spondylosis, 
postoperative times three with C3 through C7 fusion and 
lumbar strain.  The examiner indicated that the cervical 
spine claim was somewhat speculative and did not believe that 
it was at least as likely as not that the degenerative and 
postoperative changes of the neck were etiologically related 
to service, noting that problems with the neck occurred after 
the 1979 injury.  The examiner also indicated that there was 
no evidence to support the claim that the veteran had a 
lumbar spine disability that could be the proximate and 
direct result of any service-related process or event.

The veteran has indicated his belief, in testimony and 
statements, that he has cervical and lumbar spine 
disabilities that are related to his active service.  
However, as a layperson, he is not qualified to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
statements and testimony regarding any diagnosis or etiology 
for symptoms will not be accorded any probative weight.

There is no competent medical evidence indicating that the 
veteran had chronic disability of the cervical or lumbar 
spine during active service.  The competent medical evidence 
indicates that he had complaints of pain with respect to his 
neck during active service, but no diagnosis of chronic 
disability was offered.  Further, the report of the veteran's 
service separation examination reflects that his neck and 
spine were normal.  Therefore, the contemporaneous competent 
medical evidence indicates that the veteran did not have 
chronic disability of the cervical or lumbar spine during 
active service.  

Further, the competent medical evidence indicates that 
surgery relating to the veteran's cervical spine was related 
to a May 1979 job-related injury.  There is no competent 
medical evidence indicating that the post service cervical 
spine disability and lumbar strain are related to the 
veteran's active service, or that the veteran had arthritis 
of the cervical spine within one year of active duty.  All of 
the competent medical evidence that addresses the issue 
indicates that neither the cervical spine disability or 
lumbar strain are related to the veteran's active service, 
and that arthritis of the cervical spine first existed many 
years after service.  Therefore, a preponderance of the 
evidence is against the veteran's claims for service 
connection for lumbar and cervical spine disabilities.  

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the presence case, a rating decision in June 1998 
adjudicated the veteran's claims.  Only after this 
adjudication was the veteran advised of the VCAA by letters 
dated in March 2001 and May 2004, as well as a supplemental 
statement of the case issued in July 2004.  The Board 
acknowledges that the section 5103(a) notice was sent to the 
veteran after the RO's June 1998 decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the Section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  In this 
case, the appellant has had proper notice and subsequent VA 
process.

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about information and evidence that they will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the Board concludes that the aforementioned 
letters and supplemental statement of the case contained all 
of the elements necessary to comply with Pelegrini.  In this 
regard, the March 2001 letter informed the veteran of 
evidence that he needed to submit in a broad manner, 
essentially advising him that he should submit anything in 
his possession that was relevant.  Further, the supplemental 
statement of the case, issued in July 2004, provided the 
veteran with VA regulations implementing the VCAA.  Finally, 
the May 2004 letter specifically informed him what evidence 
VA would obtain and what evidence he should provide, as well 
as what should be shown to establish entitlement to service 
connection.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He has been given ample time to 
respond to the supplemental statements of the case, as well 
as the letters.  For these reasons, to decide the appeal now 
would not be prejudicial error to the claimant.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decisions on behalf of the Secretary with 
respect to claims for veteran's benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
notice to the claimant prior to the initial adjudication is 
harmless error.  

With respect to the VA's duty to assist, treatment records 
have been obtained.  Attempts have been made to obtain 
additional private treatment records, but responses dated in 
February and July 1998 reflect that records were no longer 
available.  The veteran has been afforded VA examinations.  A 
December 2000 memorandum reflects that the veteran's Social 
Security is based on retirement and not disability.  
Therefore, no medical records are available from the Social 
Security Administration.  An August 2001 response from the 
National Personnel Records Center reflects that no additional 
service medical records are available.  The veteran has also 
been afforded a personal hearing.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage in this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  


ORDER

Service connection for cervical spine disability, to include 
cervical degenerative disc disease and spondylosis, 
postoperative times three with C3 through C7 fusion, is 
denied.  

Service connection for lumbar disability, to include lumbar 
strain, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


